DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 and 16-20 are directed to a method.
Claims 8-15 are directed to a system.
Therefore, claims 1-20 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 1/16 	A method, comprising: 
obtaining environmental parameters related to one or more routes of a trip for a first vehicle system; 
determining one or more expenditure sections and one or more charging sections of the one or more routes by predicting where the first vehicle system will consume energy from an energy storage device coupled to the first vehicle system and where the first vehicle system will charge the energy storage device, respectively, during the trip based on the environmental parameters; and 
obtaining a first trip plan for the trip based on the one or more expenditure sections and the one or more charging sections, the trip plan designating one or more operational settings for the first vehicle system for travel during the trip.

Claim 8.	A system comprising: 
a controller configured to: 
obtain environmental parameters related to one or more routes of a trip for a first vehicle system; 
determine one or more expenditure sections and one or more charging sections of the one or more routes by predicting where the first vehicle system will consume energy of a energy storage device of the first vehicle system and where the first vehicle system will charge the energy storage device, respectively, during the trip based on the environmental parameters; and 
obtain a first trip plan for the trip based on the one or more expenditure sections and the one or more charging sections, the first trip plan designating one or more operational settings for the first vehicle system for travel during the trip
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “obtaining…”, “determining” and “obtaining” in the context of this claim encompasses a person looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 1/16.	A method, comprising: 
obtaining environmental parameters related to one or more routes of a trip for a first vehicle system; 
determining one or more expenditure sections and one or more charging sections of the one or more routes by predicting where the first vehicle system will consume energy from an energy storage device coupled to the first vehicle system and where the first vehicle system will charge the energy storage device, respectively, during the trip based on the environmental parameters; and 
obtaining a first trip plan for the trip based on the one or more expenditure sections and the one or more charging sections, the trip plan designating one or more operational settings for the first vehicle system for travel during the trip.

Claim 8.	A system comprising: 
a controller configured to: 
obtain environmental parameters related to one or more routes of a trip for a first vehicle system; 
determine one or more expenditure sections and one or more charging sections of the one or more routes by predicting where the first vehicle system will consume energy of a energy storage device of the first vehicle system and where the first vehicle system will charge the energy storage device, respectively, during the trip based on the environmental parameters; and 
obtain a first trip plan for the trip based on the one or more expenditure sections and the one or more charging sections, the first trip plan designating one or more operational settings for the first vehicle system for travel during the trip

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “predicting where the first vehicle system will consume energy from an energy storage device coupled to the first vehicle system and where the first vehicle system will charge the energy storage device” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process. In particular, the predicting step, which is a form of insignificant extra-solution activity. Lastly, the “controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1, 8 and 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the obtaining, determining … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of “predicting” the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “predicting where the vehicle system will consume energy and where will charge the energy storage based on grade of the route…,” are well-understood, routine, and conventional activities because positive grade route will consume energy while negative grade route will charge the energy storage and the specification does not provide any indication that the controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claims 2-7, 9-15 and 17-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-7, 9-15 and 17-20 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 8 and 16
Therefore, claims 1-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daum et al. (US 2012/0316717 A1).
As to claims 1 and 8, Daum discloses a system/method comprising: a controller (controller 322) configured to: obtain environmental (para. 0052, 0077), related to one or more routes of a trip for a first vehicle system; determine one or more expenditure sections (para. 0077, positive grade, uphill)) and one or more charging sections (para. 0077, negative grade, downhill) of the one or more routes by predicting where the first vehicle system will consume energy of a energy storage device (energy storage device 302) of the first vehicle system and where the first vehicle system will charge the energy storage device, respectively, during the trip based on the environmental parameters; and obtain a first trip plan (para. 0081-0089, and Fig 9) for the trip based on the one or more expenditure sections and the one or more charging sections, the first trip plan designating one or more operational settings for the first vehicle system for travel during the trip (para. 0081-0089, 0121-0130 and Fig 9).
As to claims 2 and 9, Daum further discloses wherein to determine one or more energy expenditure sections of the one or more routes the controller is configured to predict usage of the energy storage device during the trip (para. 0014, demanded amount).
As to claim 3, Daum further discloses determining a location (para. 0056) of at least one off-board energy supply system along the one or more routes; determining an amount of energy (para. 0056) available from the at least one off-board energy supply system; and obtaining the first trip plan for the trip based on the amount of energy available from the at least one off-board energy supply system (para. 0057).
As to claim 4, Daum further discloses wherein determining the amount of energy availably from the at least one off-board energy supply system includes receiving a second trip plan of a second vehicle system and determining when the second vehicle system will supply energy to the off-board energy supply system (para. 0170-0172).
As to claim 5, Daum further discloses determining operational parameters of the energy storage device based on at least one of life of the energy storage device, a cooling system parameter, or auxiliary system parameter (para. 0046); and obtaining the first trip plan for the trip based on the operational parameters of the energy storage device (para. 0046 and 0074).
As to claim 6, Daum further discloses wherein the operational parameters of the energy storage device are also determined based on a throttle position of the first vehicle system (para. 0057, 0082).
As to claim 7, Daum further discloses wherein the one or more operational settings include at least one of speed, tractive power, tractive effort, braking effort, or braking power (para. 0047)
As to claim 10, Daum further discloses wherein the energy storage device is configured to supply energy (para. 0089) to an energy grid when the first vehicle system travels along the one or more charging sections of the one or more routes, and receive energy from the energy grid when the first vehicle system travels along the one or more energy expenditure sections of the one or more routes (para. 0103).
As to claim 11, Daum further discloses wherein the energy grid is an off-board energy grid that receives current from at least one of a catenary, third rail, a wayside storage device (para. 0105-0111), or second vehicle system.
As to claim 12, Daum further discloses wherein the energy grid is a braking system energy grid on-board the first vehicle system (para. 0131-0132).
As to claim 13, Daum further discloses the controller is configured to receive an input from a second vehicle system related to one or more operational settings of the second vehicle system, and obtain the first trip plan for the trip based on the input from the second vehicle system (para. 0170-0172).
As to claim 14, Daum further discloses wherein the one or more operational settings of the second vehicle system include supplying energy to an off-board energy grid (para. 0170-0172).
As to claim 15, Daum further discloses wherein the controller is configured to designate the one or more operational settings for the second vehicle system at one or more of a different location, a different time, or a different distance along one or more routes of the second vehicle system to promote achievement of one or more objectives for the trip of the first vehicle system (para. 0057, 0094, 0114-0116)..
As to claim 16, Daum further discloses a method comprising: obtaining operational parameters of an energy storage device of a first vehicle system (para 0054-0057); determining an off-board energy path to provide energy generated by a braking system of the first vehicle system for a trip along one or more routes based on the operational parameters of the energy storage device (para. 0131-0132); and obtaining a first trip plan for the trip, the first trip plan designating one or more operational settings for the first vehicle system at one or more of different locations, different times, or different distances along the one or more routes, the one or more operational settings designated to drive the first vehicle system toward achievement of one or more objectives of the first trip plan (para. 0057, 0094, 0114-0116).
As to claim 17, Daum further discloses wherein the off-board energy path includes at least one of an off-board energy grid, or a wayside energy storage device (para. 0027).
As to claim 18, Daum further discloses wherein the operational parameters of the energy storage device are determined based on at least one of life of the energy storage device, a cooling system parameter, or auxiliary system parameter (para. 0046, 0074).
As to claim 19, Daum further discloses determining the off-board energy path to provide energy includes receiving a second trip plan of a second vehicle system (para. 0170-0172).
As to claim 20, Daum further discloses wherein determining the off-board energy path to provide energy includes determining locations of off-board wayside devices along the one or more routes of the trip (para. 0062)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661